Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of Green Haven Correctional Facility dated November 20, 2008, which confirmed a determination of a hearing officer dated September 19, 2008, made after a tier III disciplinary hearing, finding the petitioner guilty of violating a prison disciplinary rule and imposing a penalty.
Adjudged that the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the testimony of a correction officer, along with the misbehavior report, constituted substantial evidence of his guilt (see generally Matter of Johnson v Selsky, 45 AD3d 595 [2007]). Moreover, we find no merit to the petitioner’s contention that the misbehavior report violated 7 NYCRR 251-3.1, as it contained the necessary specificity to apprise the petitioner of the charges so as to enable him to prepare an adequate defense (see generally Matter of Winkler v Keane, 194 AD2d 544, 545 [1993]; Matter of Ross v Lord, 172 AD2d 527 [1991]). Mastro, J.P., Florio, Belen and Chambers, JJ., concur.